United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ____________

                                    No. 98-3681SI
                                    ____________

Danny Bridgeman,                        *
                                        *
            Appellant,                  * On Appeal from the United
                                        * States District Court for
      v.                                * for the Southern District
                                        * of Iowa.
John Ault; Attorney General of State of *
Iowa,                                   * [Not To Be Published]
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: May 27, 1999
                               Filed: June 14, 1999
                                   ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.


       Danny Bridgeman, an Iowa inmate, appeals from the District Court’s1 denial of
his 28 U.S.C. § 2254 petition, alleging prison officials denied his constitutional right
to present a defense during a disciplinary action. We affirm.



      1
       The Honorable R. E. Longstaff, Chief Judge, United States District Court for
the Southern District of Iowa.
       After a prison officer searched a room shared by Bridgeman and other inmates,
the officer found a balloon filled with marijuana. The balloon was located inside a
coffee cup on top of a locker, which was accessible to all of the inmates. When none
of the inmates indicated who owned the marijuana, they all were charged with
disciplinary violations in connection with the drugs. In preparation of his defense,
Bridgeman offered to submit to a urine test or to pay for and submit a polygraph, but
his requests were denied. He also asked that the container of marijuana be tested for
fingerprints, but this also was not done.

       Following a hearing, Bridgeman was found guilty of drug possession, and was
sentenced to disciplinary detention and administrative segregation; he also lost sixteen
days of good-time credits. The decision was affirmed on administrative appeal. In
response to a “supplemental appeal,” a prison memorandum to Bridgeman indicated
that he was “not entitled” to a urinalysis, blood, polygraph, or fingerprint test, noting
that he had been “cited for possession which is not meant to be for the usage.” After
exhausting state remedies, he filed this habeas action claiming he was denied the right
to present a defense because prison officials had refused to perform a urine, polygraph,
or fingerprint test. The District Court denied Bridgeman’s petition, concluding his due
process rights had not been violated.

       An inmate must be afforded procedural protections before being deprived of a
protected liberty interest in good-time credits. See Wolff v. McDonnell, 418 U.S. 539,
563-66 (1974). Specifically, in prison disciplinary proceedings, an inmate is entitled
to (1) advance written notice of charges; (2) an opportunity to call witnesses and
present documentary evidence when doing so “will not be unduly hazardous to
institutional safety or correctional goals”; and (3) a written statement of the reasons for
any disciplinary action taken. See id. at 563, 566. While an inmate may call witnesses
and present documentary evidence, prison officials have the discretion “to keep the
hearing within reasonable limits” and to limit access “to compile . . . documentary
evidence.” See id. at 566. We conclude that Bridgeman was not constitutionally

                                            -2-
entitled to administration of a drug or polygraph test, or to the performance of a
fingerprint analysis. See Freitas v. Auger, 837 F.2d 806, 812 n.13 (8th Cir. 1988)
(rejecting inmate’s argument that he should have been allowed to take polygraph
examination addressing whether he participated in planning or furthering escape); cf.
Allen v. Purkett, 5 F.3d 1151, 1152-53 (8th Cir. 1993) (per curiam) (due process does
not require prison officials to provide second urinalysis by impartial laboratory), cert.
denied, 513 U.S. 829 (1994).

       Bridgeman argues that he was never given a reason for the institution’s refusal
to perform the tests, and that prison officials were required to explain the refusal.
While prison officials must explain their refusal to allow an inmate to present evidence,
see Ponte v. Real, 471 U.S. 491, 495-97 (1985), their refusal to create evidence by
performing the tests Bridgeman requested is different from merely refusing to permit
the use of such evidence at the hearing. As due process did not require prison officials
to perform the tests, we conclude he was not entitled to a reason for the prison’s refusal
to perform them. We also note that the prison memorandum to Bridgeman seemed to
indicate his requests were denied because prison officials did not believe the tests were
relevant to the charges.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-